DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 20100328257) in view of Sato (US 2010/0066693).
Regarding claim 1, Noguchi discloses touch detection apparatus, comprising: 
a square wave generating circuit (Sg in fig. 1 and fig. 3 and para. 52) configured to generate a first square wave signal having a frequency correlated to a magnitude of a mutual capacitance at a position at which touch occurrence status is to be determined (see fig. 2-3 and para. 54, 52); 
a frequency detecting circuit configured to detect a first frequency of the first square wave signal (para. 54, 60, 62; wherein touch is determined based on outputted frequency of Vdet); and 
a micro-processor configured to determine whether a touch has occurred based on the first frequency of the first square wave signal (para. 54, 60, 62; wherein touch is determined).
Noguchi fails to disclose structurally the microprocessor connected to the frequency detecting circuit and the frequency detecting circuit connected to the wave generating circuit. 
Sato discloses a frequency detecting circuit (4, fig. 1) connected to the square wave generating circuit (fig. 3 as applied to fig. 1 and para. 37, 39) and configured to detect a first frequency of the first square wave signal (para. 55); and 
a micro-processor (5, fig. 1) connected to the frequency detecting circuit and configured to determine whether a touch has occurred based on the first frequency of the first square wave signal (para. 55).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Sato in the device of Noguchi. The motivation for doing so would have been to provide a frequency detecting counter circuit to accurately determine positional coordinates of touch inputs (Sato; para. 55, 37).  Further wherein both styluses and touch inputs register with the Sato layout (para. 60).
Regarding claim 2, Noguchi discloses wherein the micro-processor is configured to determine whether the first frequency is greater than a first threshold frequency thereby determining whether a touch has occurred (para. 54, 60); and 
wherein the micro-processor determines the touch has occurred when the first frequency is greater than the first threshold frequency, and determines no touch has occurred when the first frequency is equal to or less than the first threshold frequency (para. 54, 60). Further see Sato paragraph [0055].  
Regarding claim 10, Sato discloses wherein the frequency detecting circuit comprises a counter (see 4, fig. 1).  
Regarding claim 11, Noguchi discloses further comprising a touch detection apparatus and a touch control panel (fig. 5 and para. 65).
Regarding claim 12, Noguchi discloses wherein the touch control apparatus is a touch control display apparatus (see fig. 5 and para. 65).  
Claim 14 is rejected for the same reasons as claim 1, see above.
Regarding claim 15, Sato discloses further comprising a multiplexer receiver circuit (2, fig. 1) configured to receive a plurality of touch signals generated in a plurality of touch sensing electrodes (para. 36-37); 
a multiplexer input circuit (2, fig. 1) configured to sequentially transmit the plurality of touch signals received by the multiplexer receiver circuit to the square wave generating circuit (para. 36-37); Page 7 of 10Appl. No. Unassigned






 
a timing controller (5, fig. 1) connected to the multiplexer input circuit and configured to control the multiplexer input circuit to sequentially transmit the plurality of touch signals to the square wave generating circuit (para. 37, 64); and 
a touch driving circuit for driving a plurality of touch driving electrodes (see 1, fig. 1).  
Regarding claim 16, Noguchi discloses a touch control display apparatus, comprising the TDDI chip of claim 14 (para. 65 and fig. 5).  
Claims 17-18 are rejected for the same reasons as claims 1-2 above.

Allowable Subject Matter
Claims 3-9, 13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBIN J MISHLER/            Primary Examiner, Art Unit 2628